STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re BROWN-NEVINS/LEMM, Minors.                                    February 2, 2016

                                                                    No. 327539
                                                                    Clinton Circuit Court
                                                                    Family Division
                                                                    LC No. 14-025228-NA


Before: SHAPIRO, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

       Respondent appeals by right the circuit court’s order terminating her parental rights to the
minor children, DB, WL, and DL pursuant to MCL 712A.19b(3)(c) (conditions that led to
adjudication continue to exist), MCL 712A.19b(3)(g) (failure to provide proper care and
custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm if children returned). For the
reasons set forth in this opinion, we affirm.

                                       I. BACKGROUND

        On May 9, 2014, the Department of Health and Human Services (DHHS) filed a petition
to remove respondent’s three minor children from her care. DHHS alleged that law enforcement
conducted a raid at respondent’s home because of complaints that she and her roommate were
selling contraband out of the home. Respondent tested positive for marijuana and prescription
drugs and the home was cluttered and lacked sufficient food and sleeping arrangements for the
children. The petition also alleged that respondent suffered from mental health issues that
affected her ability to parent.

        Thereafter, at a pretrial hearing on May 29, 2014, respondent pleaded no contest to the
allegations that her home was raided as a suspected drug house, that she tested positive for
marijuana, that DHHS tried to establish a safety plan for the children, and that she did not have
car seats to transport the children. She also pleaded no contest to the fact that her home was
cluttered and that the twins slept in a shared playpen. The court accepted the admissions and
assumed jurisdiction over the children.

         From May 2014 through February 2015, DHHS provided services to respondent and
respondent-father of two of the children. On February 26, 2015, the court held a dispositional
review and permanency hearing. At the hearing, DHHS caseworker Rebecca Wiklanski testified
that the oldest child, DB, began improving after the court suspended parenting time. Wiklanski
testified that respondent moved in with her father and did not have gainful employment.

                                                -1-
Housing and income were a continuing concern. According to Wiklanski, respondent had been
“somewhat resistant” to a vocational program in the past, but she attempted to gain admission to
a program. Wiklanski also explained that respondent had received a letter from a family friend
offering to let her move into a mobile home. Wiklanski testified that respondent continued
counseling, but the counselor informed her that respondent was only able to “process on the
emotional level [of] about the age of a 14 year old.” Wiklanski testified that respondent became
“very angry,” yelled, and threatened to end her life during a recent meeting with DHHS
personnel, though she later apologized for the outburst. Wiklanski also testified that
respondent’s drug tests continued to show clean results.

        Wiklanski supported changing the goal of the proceedings from reunification to adoption
due to lack of progress, explaining that “there are some glimmers of . . . possible jobs and
housing, but those are not definites and we’re still in the same place we were in . . . when the
children were removed.” The court authorized DHHS to file a petition for termination of
parental rights, noting that it was “a week away from the 10 month mark” and that the reports
indicated a lack of consistency, progress, or benefit from services.

         The trial court held a two-day termination hearing on April 16, 2015 and April 17, 2015.
At the hearing, counselor Candace Mason testified that she counseled respondent and
respondent-father from late October 2014 until late January 2015. Mason testified that she
initially held joint sessions with the couple, but she switched to individual sessions because they
had different communication styles. Mason explained that her goals for the couple were to
improve communication, get them working together, establish independence from their families
and resolve the barriers that they faced. Mason testified that the couple were living with
respondent’s father, they both lacked employment, and they both lacked a means of
transportation.

         Mason testified that respondent took medication for bipolar disorder and respondent
suffered from depression. Mason explained that respondent had the emotional maturity level of
a teenager and she previously estimated her emotional level was that of a 14 year old child.
Mason explained that she assigned respondent homework, but respondent only reported trying to
do the homework but never showed her the completed work. Mason testified that she did not
believe that she was able to improve respondent and respondent-father’s communication issues
and Mason explained that it would be beneficial if the two were not in a relationship. Mason
testified that respondent faced financial, housing, transportation, medical, and mental health
issues and Mason was concerned that respondent was not “making any progress” in resolving the
barriers that needed to be resolved.

        Parenting Coach Tammy Cordes testified that respondent successfully completed a
supportive parenting visitation program. Cordes explained that respondent “sometimes” did not
prepare for lessons involved in the course. She believed that respondent benefitted from the
program “in some ways,” but parenting time visits were “a little chaotic,” and there were “a lot
of behavior issues with . . . [DB].” Cordes testified that respondent could “not consistently”
manage DB’s misbehavior and the child’s behavior presented unusual parenting challenges.
Cordes expressed concern about respondent’s ability to handle all three children alone. In
assessing respondent’s improvement, Cordes testified that she “improved in appropriate family
rules and power independence,” but declined in setting appropriate expectations.

                                               -2-
        Wiklanski testified that respondent had “dependent and avoidant personality traits with
depressive and self-defeating personality features, generalized anxiety disorder,” and “moderate
bipolar disorder.” Wiklanski testified that respondent still did not have housing or gainful
employment and respondent did not benefit from services to the degree required because there
were still issues surrounding housing, transportation and employment, and communication with
respondent had “broke[n] down.” Wiklanski testified that respondent threatened to commit
suicide if DHHS took her children away and she explained that respondent was still dealing with
emotional stability issues.

        Cindy Price, a child and family therapist, testified that DB seemed calmer and happier
after visitation with his parents stopped, and DB’s caregivers reported a “great improvement.”
She explained that DB did not display any anger at her office visits, and he now appeared healthy
and normal. Price testified that DB never talked about respondent.

        Pepper Near, DB’s preschool teacher, testified that on days when DB had to leave for
parenting time visits, he would break down and cry or run and hide. Near explained that DB was
“weepy” and “clingy” after parenting time visits. According to Near, the only time DB
mentioned respondent was when he drew a face, cut it into pieces, and explained that he was
“‘cutting off mean mommy’s head.’” Near testified that she was “really surprised at the
improvement” in DB’s behavior after parenting time visits stopped.

        The circuit court found clear and convincing evidence to terminate respondent’s parental
rights to all three children. The court found that while respondent participated in services, the
counselor indicated that the only improvements came in mental and medical health, and
respondent still had the same financial and housing issues as well as depression. The court cited
the counselor’s testimony that respondent functioned emotionally at the level of a teenager and
that she did not complete the homework associated with the services. The court found that
respondent was unable to manage DB’s misbehavior and she could not meet his needs without
assistance. The court found that respondent suffered from “anger issues,” and that her threat to
kill herself upon learning of the petition to terminate rights indicated that she was not in a
position to provide parenting despite some progress during therapy. The court also found that
termination was in the best interests of the children. This appeal ensued.

                                         II. ANALYSIS

        We review a trial court’s termination order for clear error. In re BZ, 264 Mich App 286,
296; 690 NW2d 505 (2004). “A finding of fact is clearly erroneous if the reviewing court has a
definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” Id. at 296-297.

        Respondent argues that DHHS failed to make reasonable efforts to reunify respondent
and her children where DHHS provided services to respondent and respondent-father together
instead of tailoring services to meet respondent’s needs. This argument lacks merit.

        “Generally, when a child is removed from the parents’ custody, the petitioner is required
to make reasonable efforts to rectify the conditions that caused the child’s removal by adopting a
service plan.” In re HRC, 286 Mich App 444, 462; 781 NW2d 105 (2009). “Reasonable efforts

                                               -3-
to reunify the child and family must be made in all cases except those involving aggravated
circumstances . . . .” In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010) (citation omitted)
(emphasis in original).

       In this case, viewed in the aggregate, DHHS provided services that amounted to a
reasonable effort to reunify respondent and the children. While DHHS provided some joint
services, other services such as counseling sessions with Mason, were provided separately.
While respondent contends that respondent-father was a hurdle to reunification, respondent had
other far more significant hurdles to overcome and she fails to articulate how other
individualized services would have allowed her to overcome these hurdles. In short, DHHS
provided respondent with reasonable services in support of reunification efforts.

         In her second and third questions presented, respondent appears to contend that the circuit
court did not have authority to authorize the petition to terminate parental rights and in finding
that she did not benefit from services. However, the crux of these arguments appears to be that
the trial court erred in finding grounds for termination.

        In order to terminate a respondent’s parental rights, the circuit court must find that at least
one of the statutory grounds for termination under MCL 712A.19b(3) has been established by
clear and convincing evidence. In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010). These
factual findings are reviewed for clear error. In re BZ, 264 Mich App 296-297.

       In this case, the circuit court, in part, found grounds for termination existed under MCL
712A.19b(3)(c)(i), which provides in relevant part that termination is warranted where clear and
convincing evidence exists that, “[t]he conditions that led to the adjudication continue to exist
and there is no reasonable likelihood that the conditions will be rectified within a reasonable time
considering the [children’s] age.”

         In this case, the children were removed from the home in May 2014. The termination
hearing was held in April 2015, almost one year later. At the time of the hearing, the issues that
gave rise to the petition continued to exist. Respondent did not have adequate housing, gainful
employment, or a means of transportation. In addition to her economic and financial issues,
respondent continued to suffer from mental health issues and emotional immaturity that inhibited
her ability to adequately care for three young children. A caseworker testified that respondent
threatened to commit suicide if petitioner sought to take away her children and the caseworker
explained that respondent still suffered from emotional issues. Respondent’s counselor testified
that respondent had the emotional maturity level of a 14 year old child and respondent did not
complete the assignments that Mason assigned to her. Mason explained that respondent faced
financial, housing, transportation, medical and mental health issues, although her medical and
mental health issues improved over the course of counseling. Notwithstanding some
improvement, Mason was concerned that respondent was not making any progress in resolving
all the barriers that needed to be resolved. Moreover, Cordes, respondent’s parenting coach,
testified that respondent could “not consistently” manage the extreme misbehavior of her oldest
son and Cordes had concerns about respondent’s ability to care for all three children on her own.
Finally, Wiklanski testified that respondent failed to adequately benefit from services and
communication with respondent had “broke[n] down.”


                                                 -4-
        In sum, having reviewed the record, we are not left with a definite and firm conviction
that the trial court erred in finding clear and convincing evidence that the conditions that led to
the adjudication continued to exist and there was no reasonable likelihood that they would be
rectified within a reasonable time period considering the age of the children. MCL
712A.19b(3)(c)(i). Because we conclude that there was clear and convincing evidence to
support at least one statutory ground for termination, we need not consider the additional
grounds upon which the circuit court based its decision. In re HRC, 286 Mich App 444, 461;
781 NW2d 105 (2009).

        To the extent respondent challenges the circuit court’s best interest findings, the circuit
court did not clearly err in finding that termination was in the children’s best interests. Id. Here,
as discussed above, the record shows that respondent was not providing adequate care for the
children at the time they were removed from her home and the conditions that gave rise to the
petition had not changed and were not reasonably likely to change. Respondent did not have
employment or housing and she faced numerous other obstacles in her personal life that inhibited
her ability to adequately care for the children. In short, the circuit court did not clearly err in
finding that termination was in the best interests of all three children.

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Peter D. O’Connell
                                                              /s/ Stephen L. Borrello




                                                -5-